NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 05a0576n.06
                               Filed: July 7, 2005

                                                 04-3625

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


MARK E. LASER and VICKIE A. LASER,                    )
                                                      )
        Plaintiffs-Appellants,                        )
                                                      )
v.                                                    )    ON APPEAL FROM THE UNITED
                                                      )    STATES DISTRICT COURT FOR THE
JOHN E. POTTER, Postmaster General,                   )    NORTHERN DISTRICT OF OHIO
                                                      )
        Defendant-Appellee.                           )




        Before: KEITH and DAUGHTREY, Circuit Judges, and WILLIAMS,* District Judge.


        PER CURIAM. Plaintiff Mark Laser brought this action, filed pursuant to the

Rehabilitation Act, against his former employer, the United States Postal Service, claiming

that his supervisors discriminated against him on account of a disability, specifically his

affliction as a Vietnam veteran with post-traumatic stress disorder. The Rehabilitation Act,

29 U.S.C. §§ 706 et seq., incorporates Title I of the Americans with Disabilities Act, 42

U.S.C. §§ 1211 et seq., and prohibits an employer from harassing or discriminating against

disabled individuals. The district court granted summary judgment to the Postal Service,

finding that Laser had failed to establish a prima facie case of disability discrimination

because he presented no evidence that his supervisor harassed him because of his

        *
        The Hon. Glen M. Williams, United States District Judge for the Western District of Virginia, sitting
by designation.
04-3625
Laser v. Potter

disability, retaliated against him for filing various complaints, or deliberately created

intolerable working conditions with the intent to force Laser to retire. Laser now appeals

that determination. He also contends that the district court erred in denying his motion for

consideration, in excluding proffered expert testimony concerning Laser’s sensitivity to

harassment, and in refusing to extend the discovery deadline and trial date.


        Our review of the record convinces us that the district court was correct in finding

that the plaintiff had failed to establish a prima facie case. Moreover, the proffered

statement by Laser’s proposed expert witness failed to establish that his supervisor’s

conduct was based on Laser’s disability. In addition, the plaintiff has failed to demonstrate

prejudice resulting from the district court’s denial of the motion to extend the discovery

period and, therefore, any error in this regard must be considered harmless.


        Having had the benefit of oral argument, and having studied the record on appeal

and the briefs of the parties, we are not persuaded that the district court erred in dismissing

the complaint. Because the reasons why judgment should be entered for the defendant

have been fully articulated by the district court, the issuance of a detailed opinion by this

court would be duplicative and would serve no useful purpose. Accordingly, we AFFIRM

the judgment of the district court upon the reasoning set out by that court in its opinion

dated April 6, 2004, and its opinion and order denying the motion to reconsider of the same

date.




                                             -2-